 



EXHIBIT 10.GG
FY07 Executive Incentive Plan

1.   Purpose: The FY07 Executive Incentive Plan (the”FY07 Plan”) is designed to
reward key management employees for achieving certain financial and business
objectives.   2.   Plan Period: The FY07 Plan covers the period from October 1,
2006 through September 30, 2007.   3.   Eligibility: This program applies to the
Chief Executive Officer and his direct reporting senior executives. Other key
employees may be added based upon the recommendation of the Chief Executive
Officer and subsequent approval of the Compensation Committee. Those employees
not covered by this plan may be eligible for other programs established by
Skyworks.   4.   Incentive Targets: Participants are eligible to earn a
percentage of their base salary for attaining certain performance objectives.
Nominal, target and stretch incentive awards have been established as follows
(shown as a percentage of the participant’s base salary):

                  Incentive At   Incentive At   Incentive Name   Nominal  
Target   At Stretch
CEO
  30%   100%   200%
CFO, VP Sales, Business Unit General Managers, VP Ops
  20%   60%   120%
Other VPs
  20%   50%   100%
Special Participants
  10%   40%   80%

5.   FY07 Metrics: The performance metrics for FY07 are as follows:

          1st Half

              Metric   Nominal   Target   Stretch
Revenue
  REDACTED   REDACTED   REDACTED
Operating Income $1
  REDACTED   REDACTED   REDACTED
Operating Income %1
  REDACTED   REDACTED   REDACTED

 

1   Operating income prior to accounting for incentives is presented in
parenthesis.

 



--------------------------------------------------------------------------------



 



2nd Half
Financial

              Metric   Nominal   Target   Stretch
Revenue2
  REDACTED   REDACTED   REDACTED
Gross Margin3
  REDACTED   REDACTED   REDACTED
Operating Income $3
  REDACTED   REDACTED   REDACTED
Operating Income %3
  REDACTED   REDACTED   REDACTED

          Quality4

                  PDP   Test &   1st Pass     Compliance   Validation5  
Qualification
Nominal
  REDACTED   REDACTED   REDACTED
Target
  REDACTED   REDACTED   REDACTED
Stretch
  REDACTED   REDACTED   REDACTED

Performance periods are semi-annual. The individual metrics above are for normal
operations and any extraordinary events and/or charges will be brought to the
Compensation Committee for review and approval.
Metrics will be weighted based on corporate performance for FY07 as follows:
          1st Half

                          Revenue   Operating   Operating         Growth  
Income $   Income $   Quality
All Participants
  0%   45%   45%     10 %

          2nd Half

                                                                               
Operating   Operating   Gross         Revenue   Income $   Income %   Margin %  
Quality
VP Ops & VP Sales
    30 %     30 %     0 %     30 %     10 %
Business Unit
General Managers
    40 %     30 %     20 %     0 %     10 %
CEO & Other
Executives6
    30 %     30 %     30 %     0 %     10 %

 

2   Revenue metric for Business Unit General Managers based on respective
Business Unit revenue metrics   3   After accounting for incentives   4   The
quality metric for FY07 focuses on drivers of Company Six Sigma initiative   5  
Reduction in test program iterations compared to similar historical product   6
  Includes CFO, VP General Counsel, VP Quality, VP HR and VP Corporate
Development

2



--------------------------------------------------------------------------------



 



6.   How the Plan Works: Upon completion of the first six months of the Fiscal
Year, the Chief Executive Officer will provide the Compensation Committee with
recommendations for incentive award payments to the named participants of the
plan. The Committee will review the recommendations and approve the actual
amount to be paid to each participant. The Committee will rely upon the CEO for
the appropriate distribution of the authorized incentive pool. The same process
will occur for the second six months of the Fiscal Year.   7.   Administration:
Actual performance between the Nominal and Target metrics will be paid on a
linear sliding scale beginning at the Nominal percentage and moving up to the
Target percentage. The same linear scale will apply for performance between
Target and Stretch metrics. In order to fund the incentive plans and insure the
overall Company’s financial performance, the following terms apply.

  •   No incentive award will be paid unless the Company meets its Nominal
operating income goal after accounting for any incentive award payments.     •  
Payout for the first six month performance period will be capped at 80% of
earnings with 20% being held back until the end of the fiscal year based on
sustained performance.     •   Skyworks’ CEO, subject to approval by the
Compensation Committee, retains discretion to award below nominal or above
Stretch.

8.   Taxes: All awards are subject to federal, state, local and social security
taxes. Payments under this Plan will not affect the base salary, which is used
as the basis for Skyworks’ benefits program.

3